MEMORANDUM OPINION
 
No. 04-10-00651-CR
 
Samantha TRASK,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 186th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009CR6613
Honorable Maria
Teresa Herr, Judge Presiding
 
PER CURIAM          
 
Sitting:                     Karen Angelini, Justice
                     Sandee Bryan Marion, Justice
                     Phylis J. Speedlin, Justice
                     
Delivered and
Filed:  October 20, 2010
 
DISMISSED
 
           The trial court’s certification in this
appeal states that this case is a “plea-bargain case, and the defendant has no
right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, “[t]he appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made part of the record under
these rules.” Tex. R. App. P.
25.2(d).
           Appellant’s counsel has filed written
notice with this court stating counsel has reviewed the record and “can find no
right of appeal for Appellant.” We construe this notice as an indication that
appellant will not seek to file an amended trial court certification showing
that she has the right of appeal. See Tex.
R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174,
177 (Tex. App.—San Antonio 2003, order). In light of the record presented, we
agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss
this appeal. Accordingly, this appeal is dismissed.
                                                                                     PER
CURIAM
 
DO NOT PUBLISH